       Case 2:20-cv-01797-SPL Document 58 Filed 01/28/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-01797-PHX-SPL
      Daniel Borteanu,
 9                                              )
                                                )    No.   CV-20-01819-PHX-SPL (cons.)
                        Plaintiff,              )    No.   CV-20-02123-PHX-SPL (cons.)
10                                              )
      vs.                                            No.   CV-20-02168-PHX-SPL (cons.)
11                                              )    No.   CV-20-02237-PHX-SPL (cons.)
                                                )    No.   CV-20-02374-PHX-SPL (cons.)
      Nikola Corporation, et al.,               )
12                                              )
13                      Defendants.             )
                                                )    ORDER
14                                              )

15          Before the Court is the parties’ Stipulation Regarding Schedule for Filing Operative
16   Complaint and Related Motions (Doc. 57). The parties stipulate to provide Lead Plaintiff
17   sixty (60) days to file an amended consolidated complaint and sixty (60) days for
18   Defendants to file an answer or otherwise respond. If Defendants file a motion to dismiss,
19   the parties further stipulate that Lead Plaintiff shall file a response within forty-five (45)
20   days, and Defendants shall file their reply within another forty-five (45) days. Although
21   the Court appreciates the complexity of the case, the parties provide no reason why such
22   excessive extensions are needed. Accordingly,
23          IT IS ORDERED that the Stipulation (Doc. 57) is granted as modified.
24          IT IS FURTHER ORDERED that Lead Plaintiff shall have forty-five (45) days
25   from the date of this Order to file an amended consolidated complaint.
26          IT IS FURTHER ORDERED that Defendants shall have forty-five (45) days to
27   file an answer to the amended consolidated complaint or otherwise respond as provided by
28   Rule 12 of the Federal Rules of Civil Procedure.
       Case 2:20-cv-01797-SPL Document 58 Filed 01/28/21 Page 2 of 2




 1         IT IS FURTHER ORDERED that, if Defendants file a motion to dismiss the
 2   amended consolidated complaint, the Lead Plaintiff shall have thirty (30) days to file a
 3   responsive memorandum, and Defendants shall have thirty (30) days to file a reply.
 4         Dated this 28th day of January, 2021.
 5
 6                                                     Honorable Steven P. Logan
                                                       United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
